Citation Nr: 0104462	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  97-14 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
December 1955 and from June 1958 to November 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The Board remanded this case 
back to the RO in August 1999, and the case has since been 
returned to the Board.


REMAND

Since the issuance of the Board's August 1999 remand, the 
governing statute regarding the VA's duty to assist the 
veteran with the development of facts pertinent to his claims 
has been substantially revised.  The VA's duty to assist now 
applies to all new claims for service connection, and the 
prior statutory requirement that the veteran submit evidence 
of a well-grounded claim prior to further assistance from the 
VA has been deleted.  See 38 U.S.C.A. § 5107(a) (West 1991); 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) (relevant sections of which 
are to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VA's duty to assist includes securing medical records to 
which a reference has been made, as well as conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992). 





In regard to his claim for service connection for a right 
knee disorder, the veteran has contended that this disorder 
resulted from an in-service 1959 injury.  The veteran 
reported this history during a February 1999 VA orthopedic 
examination, and an impression of  "[s]tatus post right knee 
injury with persistent knee pain" was rendered.  Also, the 
veteran reiterated this history in a November 1999 statement, 
relating that knee damage occurred while in Germany by 
falling off a stack of gas cans and that "this is documented 
and you have a copy of it."  A review of the veteran's 
service medical records, however, indicates only that he 
reported an unspecified knee "cracking" from 1959 in his 
March 1961 Report of Medical Injury; there is no record of 
the actual claimed injury or any treatment.  If the veteran 
actually has documentation of this injury, he should be 
provided an opportunity to submit such evidence.  Also, if 
the VA receives evidence of this injury, the veteran should 
be provided with a further VA orthopedic examination for the 
purpose of determining whether his current right knee 
disorder, which is documented in the claims file, is 
etiologically related to an in-service injury.

Also, in regard to his claim for service connection for a 
sinus disorder, the veteran apparently failed to report for a 
March 1997 VA nose and sinuses examination, but he requested 
a new examination in May 1999.  Given the provisions of the 
VCAA, which was not in effect in 1997, and the fact that the 
veteran was treated for colds on several instances during 
service, the Board finds that he should be afforded an 
opportunity to appear for a second VA examination for the 
purpose of determining the nature and etiology of his claimed 
sinus disorder.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide all information 
in his possession of an in-service right 
knee injury, to include the documentation 
he described in his November 1999 
statement.  Alternatively, if such 
documentation is not in his possession, 
the RO should request that the veteran 

provide information that would help lead 
to obtaining records of his reported 
injury.  If the veteran provides such 
information, the RO should take all 
appropriate action to retrieve the 
treatment records at issue.  If the RO 
obtains documentation confirming an in-
service right knee injury, or finds that 
an examination is necessary, the RO 
should proceed to paragraph 2.  If no 
such documentation is received and no 
further knee examination is considered 
necessary, the RO should skip paragraph 2 
and proceed to paragraph 3. 

2.  If documentation confirming an in-
service right knee injury is obtained or 
the RO finds that further examination is 
warranted, the RO should schedule the 
veteran for VA orthopedic examination to 
determine the nature and etiology of any 
current right knee disorder.  The 
veteran's claims file, and a copy of this 
remand, should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary, should be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer an 
opinion as to whether it is as least as 
likely as not that a current right knee 
disorder is etiologically related to an 
in-service injury.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

3.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of his claimed sinus 
disorder.  The veteran's claims file, and 
a copy of this remand, should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to note whether the veteran 
currently suffers from a sinus disorder.  
If a sinus disorder is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is as least as likely as 
not that such a current disorder is 
related to the veteran's period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

4.  After completion of the above 
development and any additional action 
required to comply with the requirements 
of the Veterans Claims Assistance Act of 
2000, the RO should again adjudicate the 
veteran's claims for service connection 
for a right knee disorder and a sinus 
disorder .  If the determination of 
either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


